DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-20 of prior U.S. Patent No. 11,240,436. This is a statutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,240,436. Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Claim 1 of U.S. Patent No. 11,240,436 anticipates every limitation of claim 1 of the instant application and claim 1 of U.S. Patent No. 11,240,436 includes the additional limitation “wherein a first field of view corresponding to the first optical path extends across a substantially full width of the conveyor at an intersection with the conveyor at the first location”, therefore, while claim 1 of U.S. Patent No. 11,240,436 anticipates every limitation of claim 1 of the instant application the claims are not identical.  
Claims 2-12 of both the instant application and U.S. Patent No. 11,240,436 are dependent on claim 1 and directed to the same subject matter.  Therefore, claims 2-12 of the instant application are also anticipated by corresponding claims 2-12 of U.S. Patent No. 11,240,436.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 1
Claim 1
An imaging system for acquiring images of objects that move in a direction of travel along a conveyor, the imaging system comprising:
An imaging system for acquiring images of a first object, with the first object configured to move in a direction of travel along a conveyor, the imaging system comprising:
at least one imaging sensor and at least one lens arrangement;
an imaging device that includes an imaging sensor and a lens arrangement;
a mirror arrangement that includes a first mirror that is controllably movable; and
a first mirror that is configured to be tilted relative to at least one axis;a second mirror; and
a control device that is configured to, as a first object is moved along the direction of travel:using the at least one imaging sensor and the at least one lens arrangement, acquire a first image that includes the first object in a first location along the conveyor, the first image being acquired along a first optical path defined by the mirror arrangement, wherein a first field of view corresponding to the first optical path extends across a substantially full width of the conveyor at the first location;
a control device that is configured to, as the first object is moved along the direction of travel:using the imaging device, acquire a first image that includes the first object in a first location, the first image being acquired along a first optical path defined by the first mirror and the second mirror, wherein a first field of view corresponding to the first optical path extends across a substantially full width of the conveyor at a first location along the conveyor;
move the first mirror to define a second optical path with the mirror arrangement, the second optical path being different from the first optical path, wherein a second field of view corresponding to the second optical path extends, at a second location along the conveyor, over a smaller width of the conveyor than does the first field of view at the first location along the conveyor; and
tilt the first mirror relative to the at least one axis to define a second optical path that does not include the second mirror, wherein a second field of view corresponding to the second optical path extends, at a second location along the conveyor, over a smaller width of the conveyor than does the first field of view at the first location along the conveyor; and
using the at least one imaging sensor and the at least one lens arrangement, acquire a second image that includes the first object in the second location, the second image being acquired along the second optical path.
using the imaging device, acquire a second image that includes the first object in a second location, the second image being acquired along the second optical path so that the first object is represented in a larger proportion of the second image than of the first image.


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,812,727.
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 2
Claim 1
The imaging system of claim 1,
 
wherein the second image is acquired with a different degree of zoom than the first image, relative to the first object.
acquire a second image that includes the first object in a second location, the second image being acquired along the second optical path so that the first object is represented in a larger proportion of the second image than of the first image (by acquiring the image so that the object is represented in a larger proportion, it is clear that the degree of zoom is different between the images).


In view of the foregoing, claim 2 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,812,727.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,727 in view of Olmstead et al. (United States Patent Application Publication 2015/0122890), hereinafter referenced as Olmstead. 
Claim 1 of U.S. Patent No. 10,812,727 claims the imaging system of claim 1 (see claim 1 above).  However, claim 1 of U.S. Patent No. 10,812,727 fails to claim wherein the control device is further configured to selectively move the first mirror to define the second optical path such that the second optical path intersects a set of mirrors that includes one of: only the first mirror; or a plurality of mirrors, including at least one fixed mirror.
Olmstead is a similar or analogous system to the claimed invention as evidenced Olmstead teaches a conveyor based imaging system wherein the motivation of minimizing the number of moving components thereby reducing overall power consumption would have prompted a predictable variation of claim 1 in United States Patent No. 10,812,727 by applying Olmstead’s known principal of using a moveable mirror in conjunction with a plurality of fixed mirrors to capture various images of an object on a conveyor by creating different optical paths using the moveable mirror and each fixed mirror (figure 11 exhibits a system which uses fast steering mirror 30 with fixed mirrors 220-224 as disclosed at paragraphs 31 and 56).
In view of the motivations such as minimizing the number of moving components thereby reducing overall power consumption one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 in United States Patent No. 10,812,727.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 3 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,812,727 in view of Olmstead.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,727 in view of Olmstead et al. (United States Patent Application Publication 2015/0122890), hereinafter referenced as Olmstead. 
Claim 1 of U.S. Patent No. 10,812,727 in view of Olmstead claims the imaging system of claim 3 (see claim 3 above), in addition, Olmstead discloses wherein the set of mirrors intersected by the second optical path does not include a fixed mirror that is intersected by the first optical path (figures 12-15 exhibit wherein a plurality of different optical paths using different fixed mirrors are used such that a fixed mirror in the first optical path is not included in the second optical path as disclosed at paragraph 59).
In view of the motivations such as minimizing the number of moving components thereby reducing overall power consumption one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 in United States Patent No. 10,812,727.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 4 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,812,727 in view of Olmstead.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 8
Claim 4
 The imaging system of claim 1,
 The imaging system of claim 1,
wherein the control device is configured to move the first mirror to define the second optical path based on a position of the first object on the conveyor in the first image.
wherein the control device is further configured to: identify a location of a symbol on the first object in the first image; andtilt the first mirror to align the second field of view with the symbol for the second image (it is apparent that by moving the mirror to focus on a symbol on the object that the position is based on both the overall location of the object on the conveyor and the position of the symbol on the object as detected in the first image).



In view of the foregoing, claim 8 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 10,812,727.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 9
Claim 2
 The imaging system of claim 1,
The imaging system of claim 1, 
wherein the control device is further configured to automatically adjust a focus of the at least one lens arrangement to acquire the second image along the second optical path.
wherein the control device is configured to focus the lens arrangement for image acquisition along the second optical path as the first mirror is tilted relative to the at least one axis to define the second optical path.


In view of the foregoing, claim 9 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,812,727.
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 10
Claim 2
The imaging system of claim 9,
The imaging system of claim 1, 
wherein the control device is configured to automatically adjust the focus simultaneously with moving the first mirror.
wherein the control device is configured to focus the lens arrangement for image acquisition along the second optical path as the first mirror is tilted relative to the at least one axis to define the second optical path (by focusing "as the first mirror is tilted" it is clear that the focus is adjusted simultaneously with the movement of the first mirror).


In view of the foregoing, claim 10 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,812,727.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 11
Claim 2
The imaging system of claim 9,
The imaging system of claim 1, 
wherein the control device is configured to automatically adjust the focus based on a controlled movement of the first mirror.
wherein the control device is configured to focus the lens arrangement for image acquisition along the second optical path as the first mirror is tilted relative to the at least one axis to define the second optical path (because the first mirror is controlled by the controller any movement of the first mirror is a “controlled movement”; therefore by focusing the lens arrangement as the mirror is tilted it is apparent that the focusing is “based on a controlled movement of the first mirror”).


In view of the foregoing, claim 11 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,812,727.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 13
Claim 16
An imaging system comprising:
An imaging system for analyzing a symbol included on an object, the imaging system comprising:
an imaging device that includes at least one imaging sensor and at least one lens arrangement;
an imaging device that includes an imaging sensor and a lens arrangement;
a first mirror;
a first mirror;
a second mirror; and
a second mirror; and
a control device that is configured to:with the first mirror in a first orientation, control the imaging device to acquire a first image of an object with a first field of view that is defined at least in part by the second mirror and that provides a first degree of zoom;
a control device that is configured to:using the imaging device, acquire a first image of the object using a first field of view that is defined by the first and second mirrors, with the first mirror in a first orientation, and that provides a first degree of zoom;
move the first mirror from the first orientation to a second orientation;
move the first mirror to a second orientation;
control the imaging device to acquire a second image of the object using a second field of view that is defined by the first mirror in the second orientation, is different from the first field of view, and provides a second degree of zoom;
using the imaging device, acquire a second image of the object using a second field of view that is defined by the first and second mirrors, with the first mirror in the second orientation, and that provides a second degree of zoom that is different from the first degree of zoom;
based on the first image, determine a first pixel dimension of a feature of the object;
based on the first image, determine a first pixel dimension of a feature of the object;
based on the second image, determine a second pixel dimension of the feature of the object; and
based on the second image, determine a second pixel dimension of the feature of the object; and
based on the first and second pixel dimensions, determine a height dimension of the object.
based on the first and second pixel dimensions, determine a height dimension of the object.


In view of the foregoing, claim 13 is anticipated by (and therefore not patentably distinct from) corresponding claim 16 of United States Patent No. 10,812,727.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,812,727 in view of Olmstead et al. (United States Patent Application Publication 2015/0122890), hereinafter referenced as Olmstead. 	
Claim 16 of U.S. Patent No. 10,812,727 claims the imaging system of claim 13 (see claim 13 above).  However, claim 16 of U.S. Patent No. 10,812,727 fails to claim wherein the second mirror is a fixed mirror.
Olmstead is a similar or analogous system to the claimed invention as evidenced Olmstead teaches a conveyor based imaging system wherein the motivation of minimizing the number of moving components thereby reducing overall power consumption would have prompted a predictable variation of claim 16 in United States Patent No. 10,812,727 by applying Olmstead’s known principal of using a moveable mirror in conjunction with a plurality of fixed mirrors to capture various images of an object on a conveyor (figure 11 exhibits a system which uses fast steering mirror 30 with fixed mirrors 220-224 as disclosed at paragraphs 31 and 56).
In view of the motivations such as minimizing the number of moving components thereby reducing overall power consumption one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 16 in United States Patent No. 10,812,727.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 14 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,812,727 in view of Olmstead.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,812,727 in view of Olmstead et al. (United States Patent Application Publication 2015/0122890), hereinafter referenced as Olmstead. 
Claim 16 of U.S. Patent No. 10,812,727 in view of Olmstead claims the imaging system of claim 14 (see claim 14 above), in addition, Olmstead discloses wherein the second mirror is not included in an optical path for acquiring the second image (figures 12-15 exhibit wherein a plurality of different optical paths using different fixed mirrors are used such that a fixed mirror in the first optical path is not included in the second optical path as disclosed at paragraph 59).
In view of the motivations such as minimizing the number of moving components thereby reducing overall power consumption one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 16 in United States Patent No. 10,812,727.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 15 is obvious over (and therefore not patentably distinct from) corresponding claim 16 in United States Patent No. 10,812,727 in view of Olmstead.
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 19
Claim 18
A method of analyzing a symbol on an object, using an imaging system that includes an imaging device with at least one imaging sensor and at least one lens arrangement, a first mirror, and a second mirror, the method comprising:
A method of analyzing a symbol on an object, using an imaging system that includes an imaging device with an imaging sensor and a lens arrangement, a first mirror, and a second mirror, the method comprising:
with the imaging device, acquiring a first image of the object along a first optical path that includes the second mirror;
with the imaging device, acquiring a first image of the object along a first optical path that includes the first mirror and the second mirror;
moving the first mirror to define a second optical path that does not include the second mirror; and
moving the first mirror to define a second optical path that does not include the second mirror; and
with the imaging device, acquiring a second image of the object along the second optical path;
with the imaging device, acquiring a second image of the object along the second optical path;
based on the first image, determining a first pixel dimension of a feature of the object;
based on the first image, determining a first pixel dimension of a feature of the object;
based on the second image, determining a second pixel dimension of the feature of the object; and
based on the second image, determining a second pixel dimension of the feature of the object; and
based on the first and second pixel dimensions, determining one or more of a distance from the object to the imaging device or a height of the object.
based on the first and second pixel dimensions, determining a distance from the object to the imaging device;


In view of the foregoing, claim 19 is anticipated by (and therefore not patentably distinct from) corresponding claim 18 of United States Patent No. 10,812,727.
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,812,727.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/071797
United States Patent 10,812,727
Claim 20
Claim 18
The method of claim 19,
 
wherein the second image provides a different degree of zoom than the first image, relative to the object.
wherein the object is represented in a larger proportion of a second field of view of the second image than of a first field of view of the first image (by acquiring the image so that the object is represented in a larger proportion, it is clear that the degree of zoom is different between the images).


In view of the foregoing, claim 20 is anticipated by (and therefore not patentably distinct from) corresponding claim 18 of United States Patent No. 10,812,727.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Olmstead et al. (United States Patent Application Publication 2015/0122890), hereinafter referenced as Olmstead.
Regarding claim 1, Olmstead discloses an imaging system for acquiring images of objects that move in a direction of travel along a conveyor, the imaging system comprising: at least one imaging sensor and at least one lens arrangement (figure 9 exhibits an imaging device 202 which includes a second and a lens arrangement for focusing as disclosed at paragraph 53); a mirror arrangement that includes a first mirror that is controllably movable (figure 9 exhibits steering mirror 30 as disclosed at paragraph 52); and a control device (paragraph 28 teaches a controller) that is configured to, as a first object is moved along the direction of travel: using the at least one imaging sensor and the at least one lens arrangement, acquire a first image that includes the first object in a first location along the conveyor, the first image being acquired along a first optical path defined by the mirror arrangement (figure 23 exhibits wherein a first image is captured using an optical path including mirror 314 as disclosed at paragraph 78), wherein a first field of view corresponding to the first optical path extends across a substantially full width of the conveyor at the first location (figure 23 exhibits wherein a first image is captured corresponding to view volume 330 which has a field of view extending across the entire width of the conveyor at varying heights as disclosed at paragraph 78; view volume 330 is such that an object having a first height intersecting the view volume at the left side of the conveyor will be imaged and an object having a second height at the right side of the conveyor would also be imaged, as such the field of view extends across the width of the conveyor at varying heights as shown in the annotated figure below); move the first mirror to define a second optical path with the mirror arrangement, the second optical path being different from the first optical path (figure 23 exhibits wherein the steering mirror is moved to capture view volume 332 as disclosed at paragraph 78), wherein a second field of view corresponding to the second optical path extends, at a second location along the conveyor, over a smaller width of the conveyor than does the first field of view at the first location along the conveyor (figure 23 exhibits wherein a second image is captured corresponding to view volume 332 which has a field of view which extends across a portion of the conveyor as disclosed at paragraph 78); and using the at least one imaging sensor and the at least one lens arrangement, acquire a second image that includes the first object in the second location, the second image being acquired along the second optical path (figure 23 exhibits wherein a second image is captured corresponding to view volume 332 as the object on the conveyor passes as disclosed at paragraph 78; because the conveyor is moving the object and because the images are not simultaneously captured it is apparent that the object will be at first and second locations when each image is captured).

    PNG
    media_image1.png
    335
    436
    media_image1.png
    Greyscale

Regarding claim 3, Olmstead discloses everything claimed as applied above (see claim 1), in addition, Olmstead discloses wherein the control device is further configured to selectively move the first mirror to define the second optical path such that the second optical path intersects a set of mirrors that includes one of: only the first mirror; or a plurality of mirrors, including at least one fixed mirror (figure 23 exhibits wherein the first mirror 30 is moved to capture images including fixed mirror 314 as disclosed at paragraph 78).
Regarding claim 9, Olmstead discloses everything claimed as applied above (see claim 1), in addition, Olmstead discloses wherein the control device is further configured to automatically adjust a focus of the at least one lens arrangement to acquire the second image along the second optical path (paragraph 84 teaches automatically controlling focus based on the controlled movement of the steerable mirror between different zones of the system).
Regarding claim 10, Olmstead discloses everything claimed as applied above (see claim 9), in addition, Olmstead discloses wherein the control device is configured to automatically adjust the focus simultaneously with moving the first mirror (paragraph 53 teaches controlling focus as the steerable mirror is moved).
Regarding claim 11, Olmstead discloses everything claimed as applied above (see claim 9), in addition, Olmstead disclosed wherein the control device is configured to automatically adjust the focus based on a controlled movement of the first mirror (paragraph 84 teaches automatically controlling focus based on the controlled movement of the steerable mirror between different zones of the system).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frischman et al. (United States Patent Application Publication 2022/0174221) defines a field of view as a volume.
Olbrich et al. (United States Patent Application Publication 2020/0059594) shows a field of view (figure 5) comprising a three dimensional area in which objects are imaged.
Johnston et al. (United States Patent Application Publication 2019/0374855) shows different fields of view which are also referred to as view volumes in paragraph 51.
Gao et al. (United States Patent Application Publication 2014/0028837) shows a field of view which varies in width at different heights (figure 3B FOV 330).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696